Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments and amendments filed March 23, 2021 have been considered and are persuasive.  Claims 1, 9 and 16 to 21 are allowed with claims 2 to 8 and 10 to 15 being cancelled.
Claim 1 is allowed because the prior art individual or taken as a whole does not teach that the at least two retaining wall structures are disposed on the second border of the plastic frame, the second border and the light emitting device are disposed on the same side, the first border of the plastic frame and the light emitting device are disposed on opposite sides, the at least two retaining wall structures respectively are disposed at two ends of the second border which are respectively close to the third border and the fourth border that are disposed perpendicular to the first border, the light-shielding tape is not attached to the at least two retaining wall structures, the at least two retaining wall structures are both higher than the first border, the third border and the fourth border, the first adherent portion of the light shielding tape is attached to the upper surface of the plastic frame and is also attached to the portion of the upper surface of the upper prism that is close to the plastic frame, the second adherent portion of the light shielding tape is attached to the side surface of the plastic frame, the third adherent portion of the light shielding tape is attached to lower surface of the plastic frame and the reflective sheet, and the first adherent portion, the second adherent portion and the third adherent portion are continuously disposed in combination with all other features as claimed in claim 1.  Claims 16 to 18 depend on claim 1 and as such are also allowed.
Claim 9 is allowed because the prior art individual or taken as a whole does not teach that the at least two retaining wall structures are disposed on the second border of the plastic frame of the backlight assembly, the second border and the light emitting device are disposed on the same side, the first border of the plastic frame and the light emitting device are disposed on opposite sides, the at least two retaining wall structures respectively are disposed at two ends of the second border which are respectively close to the third border and the fourth border, the third border and the fourth border are disposed perpendicular to the first border, the light-shielding tape is not attached to the at least two retaining wall structures, the at least two retaining wall structures are both higher than the first border, the third border and the fourth border, the first  allowed.
Yu et al. is cited to show the at least two retaining wall structures (220) are disposed on the ends of the first border of the plastic frame (200), the second border of the plastic frame and the light emitting device (300) are disposed on the same side, the first border of the plastic frame and the light emitting device are disposed on opposite sides, the third border of the plastic frame and the fourth border of the plastic frame are disposed perpendicular to the first border, the at least two retaining wall structures are both higher than the first border, the second border, the third border, the fourth border and the upper surface of the upper combined optical film (360) for enclosing the panel accommodation space (6000) for accommodating the display panel (600) supporting on the surfaces of the borders that are higher than the upper surface of the upper combined optical film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Y Quach Lee whose telephone number is 571-272-2373.  The examiner can normally be reached on Monday to Thursday from 8:00 am to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. James Lee, can be reached on 571-272-7044.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y M. Quach Lee/